Citation Nr: 1609982	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.S., a licensed clinical social worker


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to April 1975.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for PTSD.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.

In August 2014, the Board remanded this case for a hearing.

The Veteran and R.S., a licensed clinical social worker, testified before the undersigned Veterans Law Judge at a September 2014 videoconference hearing.  As such, the Agency of Original Jurisdiction (AOJ) complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  A transcript of this hearing is of record.


FINDING OF FACT

The evidence of record does not show that the Veteran has a psychiatric disability related to service.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in an August 2006 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records, including outpatient clinic records, have been obtained.

The Board notes that in his July 2014 brief, the Veteran contended that a remand was appropriate to obtain Social Security records, referring to a May 2010 letter from R.S. that stated that the Veteran filed for Social Security disability.  However, as noted in his brief, the Veteran filed but was denied Social Security disability, which was also mentioned in treatment records from September 2010 and February 2011, and most recently in an April 2015 PTSD Disability Benefits Questionnaire (DBQ).  As such, the Board finds that these records would not be relevant, and that the absence of these records does not prejudice the Veteran.

Additionally, a VA examination was not obtained in connection with the service connection claim for PTSD.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.  In this case, as discussed below, there is no competent or credible lay or medical evidence indicating a connection or association between the Veteran's current psychiatric symptoms and service.  Therefore, under the circumstances of this case, the duty to assist does not require that VA obtain a VA examination or opinion. 

Furthermore, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the September 2014 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

The Veteran contends that he currently suffers from psychiatric illness as a result of active duty service.  Specifically, in his May 2006 claims application, he asserts having sleep disorders, nightmares, and other anger issues upon his return from Vietnam.  In his December 2013 statement in lieu of a VA 646, it is asserted that he spent almost a year in Vietnam and that the sights, sounds, and assignments from Vietnam still haunt him to this day.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Lay testimony alone may establish the occurrence of the claimed in-service stressor in certain, limited situations, as provided in 38 C.F.R. §§ 3.304(f)(1)-(5).  The Board finds that 38 C.F.R. §§ 3.304(f)(1), (4), and (5) do not apply as there was no in-service diagnosis of PTSD, the Veteran was not a prisoner-of-war, and the Veteran did not allege an in-service personal assault.

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b).

Additionally, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Otherwise, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Military personnel records reveal that the Veteran was administratively discharged by reason of unsuitability for character and behavior disorders.  An April 1975 memorandum recommending administrative discharge noted that a Navy doctor had verbally indicated that the Veteran was suffering from character and behavior disorders, specifically immature personality.  See VBMS, 6/9/10 Military Personnel Record (2 of 3), p. 19.  The Second Endorsement noted that the Veteran had not been in any combat operations.  See id. at 16-17.

Service treatment records reflect a history of nervousness, heavy drug abuse, and a report of constant anxiety.  See VBMS, 8/17/06 STR, p. 12-13.  However, in an April 1975 Report of Medical History, which was part of the Veteran's exit examination, he denied depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and treatment for any mental condition.  See id. at 6-7.

Post-service VA treatment records reflect that the Veteran was brought in by his wife and hospitalized in September 1981, at which time he was diagnosed with a personality disorder mixed with paranoid, narcissistic, avoidance, and immature traits.  See VBMS, 12/19/06 VA Treatment Record (Hines VAH), p. 4.  During his hospitalization, the Veteran discussed his possessive, jealous, and violent attitude towards his wife; insomnia; his unemployment; and problems controlling his temper.  See id. at 4; 1/10/07 VA Treatment Record (Hines VAH), p. 11, 20-21, 25, 31.  The Veteran did not indicate any in-service event which had caused or were related to any of the mental health issues discussed.  In fact, the Veteran reported that he had no problems in service as part of his history.  See 1/10/07 VA Treatment Record at 17.

VA treatment records from March 2007 to November 2012 reflect treatment for depression and PTSD.  A March 2007 preventative medicine outpatient note reflects that the Veteran screened positive for depression and PTSD.  See VBMS, 4/3/07 VA Treatment Record (Joliet CBOC 3/16/07).  As a result, the Veteran was provided a mental health consultation where he reported experiencing symptoms for many years, but coping by remaining by himself or by discussing it with a friend with whom he served in his unit.  He was found to have symptoms of PTSD.  See VBMS, 12/15/10 VA Treatment Record (Hines VAMC 4/16/07).

The Veteran began receiving treatment for PTSD in April 2008 at a private facility at Joliet Community-Based Outpatient Clinic (CBOC), although he stated that it was for assistance with his claim rather than for therapy.  See VBMS, 9/30/08 VA Treatment Record (Joliet 4/1/08-9/3/08).  During the course of treatment, the social worker referred numerous times to a PTSD diagnosis, but did not actually diagnose him based on the DSM-IV.  The Veteran discussed the two alleged stressors, but at times stated that he could not give any information due to the oath he had taken as a Marine, even if it detrimentally affected his service-connection claim.  See id. at 4-6, 7; 9/18/14 VA Treatment Record (Joliet 1/27/09-11/20/12), p. 28.  At other times, he noted that his time spent in the jungles of Asia was "blacked out" of his records.  See id. at 3, 5; 9/18/14 VA Treatment Record (Joliet 4/1/508-12/2/08), p. 4, 26.  He stated that he knew he had changed when he came back from Asia and was evaluated by psychiatrists.  See id. at 4.  He also mentioned a fight for which he was arrested and restricted to the base in Hawaii; as a result, he stated that he was eventually interviewed by two doctors.  See id. at 7.

A January 2011 email from the Veteran to the social worker provided details of the claimed helicopter crash stressor.  He also stated that his first wife hospitalized him in the late 1970s or early 1980s because he would wake up wet with sweat and yelling, and that his marriage failed as a result.

In April 2015, the Veteran submitted a PTSD DBQ completed by a private consulting psychiatrist at Joliet CBOC, who only reviewed the August 2014 Board remand.  The psychiatrist diagnosed the Veteran with PTSD, based on the DSM-IV criteria, and depression, but did not specifically discuss the claimed stressors.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim must be denied as the evidence fails to corroborate the claimed in-service stressors.

The evidence substantiates a current diagnosis of PTSD by a psychiatrist based on DSM-IV.

However, the Board finds that the evidence weighs against a finding that the Veteran's psychiatric disability is the result of his active duty service, specifically his two claimed stressors from his time in Vietnam and Norway

The Veteran has claimed two stressors to support his PTSD claim.  First, in his December 2006 Statement in Support of Claim for PTSD, he claimed that he was sent to Vietnam, and assigned to special duties.  However, his service personnel records, including his DD214, do not support this.  During the course of receiving VA treatment, the Veteran stated that he was taken out of boot camp and to an unknown location for 10 weeks with unknown individuals for special training due to his excellent skill as a marksman.  See VBMS, 9/30/08 VA Treatment record (Joliet 4/1/08-9/3/08), p. 4-5.  As such, he stated that he was in Vietnam, Cambodia, and Laos as a sharpshooter and given orders to assassinate American and foreign military personnel.  See id. at 5.  He claimed that he landed in a jungle alone with an assignment and coordinates and that new orders were dropped in.  See id. at 4.  In March 2011, the timeline reported by the Veteran changed as he stated that he was taken to Vietnam for "specialty work" after he was removed from the USS Inchon.  See VBMS, 9/18/14 VA Treatment Record (Joliet 1/27/09-11/20/12), p. 30.  Beginning in September 2011, he reported details of nightmares and flashbacks of shooting a village chieftain.  See id. at 22, 24.

Second, the Veteran claimed that around 1971 or 1972, he was involved in war exercises off the coast of Norway, during which time a helicopter with five crewmen crashed into the side of a mountain and the Veteran had to collect the body parts into body bags.  See Virtual VA, 10/22/14 Hearing Transcript.  During the course of VA treatment, the Veteran stated that he completed eight weeks of basic training and then was stationed on the USS Inchon off the coast of Norway, where war exercises were conducted with Swedish marines.  See VBMS, 9/30/08 VA Treatment Record (Joliet 4/1/08-9/3/08), p. 6.  However, in June 2010, the Veteran reported that this incident arose after his return from Vietnam.  See VBMS, 9/18/14 VA Treatment Record (Joliet 1/27/09-11/20/12), p. 48.  Additionally, the location of this incident changed in September 2011, when the Veteran stated that he had nightmares about seeing body parts scattered on the hillside in Sweden due to the helicopter crash.  See id. at 24.

As an initial matter, the Board finds that the weight of the evidence does not establish that the claimed stressor is related to combat or to the Veteran's fear of hostile military or terrorist activity.  A review of the Veteran's service personnel records does not reveal that he received any combat ribbons during his time in service.  The Veteran also does not allege that the claimed stressors occurred during combat or is related to fear of hostile military or terrorist activity as the first stressor occurred while alone in the jungle acting as a sharpshooter and the second occurred while cleaning up remains from a helicopter accident resulting from war exercises.  As such, 38 C.F.R. §§ 3.304(f)(1) and (3) do not apply.  Therefore, his claimed stressors must be verified in order to grant service connection for PTSD.

In this case, the Veteran's stressors have not been corroborated.  See VBMS, 4/17/07 VA Memo (Formal finding on a lack of information required to verify stressors).  Although 38 C.F.R. § 3.304(f) only requires "credible supporting evidence that the claimed in-service stressor occurred," the Board notes that the only evidence of such in-service stressors is the Veteran's testimony.  Weighed against the evidence of record, and based upon the inconsistencies in the Veteran's statements, the Board finds that no such credible evidence supports that the claimed stressors occurred.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

A review of the Veteran's service personnel records reveals that the Veteran's primary military occupational specialty (MOS) was shore party man.  Although the June 1994 DD 215 reflects that the Veteran was awarded the Rifle and Pistol Marksman Badges, there is no evidence that indicates any other MOS as a sharpshooter or any additional duties or specialties related to his marksmanship.  Additionally, the Veteran's DD 214, personnel records, and service treatment records do not indicate any service in Vietnam.  See VBMS, 9/3/13 VA Memo (Formal finding for lack of evidence of Vietnam service).  There is also no indication that the Veteran was on the USS Inchon.  Furthermore, the Veteran's own statements regarding the two claimed stressors are inconsistent as he changed the timeline of when these two stressors occurred and also changed the location of the helicopter crash from Norway to Sweden.

The Board also notes inconsistencies, and even inaccuracies, in the Veteran's statements during the course of VA treatment.  When hospitalized in 1981, only six years after separation, the Veteran reported as part of his history that he had no problems in service.  However, in March 2007, about 32 years after separation and after the filing of his service connection claim, the Veteran complained for the first time of nightmares, avoidance, detachment, and hyperarousal issues due to his experiences.  The lack of complaints, diagnosis, and treatment from either private or VA medical professionals for over 30 years weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

During the course of treatment at Joliet CBOC, he mentioned having been evaluated by psychiatrists upon his return from Asia, but there is no treatment record of such.  He also noted a fight in Hawaii for which he was arrested and restricted to base, but there is no evidence of any such incident or any disciplinary measures taken as a result.  He also stated in his January 2011 email that his first marriage failed due to his problem of yelling while sleeping and waking up wet with sweat.  However, the 1981 hospitalization records reflect discussions of his possessive, jealous, and violent attitude towards his wife, which eventually caused their marriage to end.

As such, the Board finds no credible evidence that supports that the claimed stressors occurred.  Although the Board notes the Veteran's current diagnosis of PTSD, without corroborated in-service stressors, service connection cannot be granted.

As there is no credible evidence supporting the occurrence of the claimed stressors, the Board notes the lack of any possible nexus between a diagnosis of PTSD and active duty service.  To the extent that a diagnosis of PTSD is based on the Veteran's reported stressors, which were uncorroborated, any such diagnosis is based on an inaccurate factual predicate.

In any case, the evidence of record does not include any competent evidence that indicates that the Veteran's current psychiatric symptoms are related to his active duty service.  The only evidence which purports to directly relate the Veteran's current psychiatric disability to his military service consists of the Veteran's lay statements.  Although laypersons are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of psychiatry and the etiology of psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran can describe events and his experiences, he is not able to provide competent evidence as to the etiology of his psychiatric disability.  Providing such an opinion requires medical expertise in the cases of psychiatric disabilities, particularly in the context of the Veteran's military experiences, previous diagnosis of personality disorder, and stresses from life such as unemployment and his wife's cancer.  The Veteran has no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1).  

Furthermore, although the record reflects a diagnosis of depression, there is no indication that the Veteran's depression is related to his active duty service.  Rather, service treatment records and post-service hospitalization records reflect that the Veteran was diagnosed with a personality disorder, which is not a disease or injury for VA compensation purposes.  See 38 C.F.R. § 4.127 (2015).  Although the Veteran had a positive screening for depression in 2007 (about 32 years after separation), the evidence does not reflect treatment for depression until November 2012 (about 37 years after separation) and does not reflect an actual diagnosis of depression until the May 2015 (about 40 years after separation).  As discussed above, the lack of complaints, treatment, and diagnosis for over 30 years is a significant factor that weighs against the claim.  See Maxson, 230 F.3d at 1333.

Accordingly, the Board finds that the claim of entitlement to service connection for a psychiatric disability, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


